I do not think that the opinion of the Court on the former appeal in this case holds that the letters in evidence "were not sufficient to show an agreement between the said parties," as said by the Chief Justice. The actual holding was that the Circuit Court "erred in ruling that the said letters made a complete contract." The converse of that ruling, to wit, that the letters did not make a complete contract, would, under the reasoning of the Court, have been equally erroneous. The reasoning of the Court leads to the conclusion that the letters, construed *Page 297 
in the light of all the circumstances, and certain ambiguous expressions contained in the letters themselves, were susceptible of more than one inference, and, therefore, that it was a question of fact for the jury to say whether the parties meant to contract by their correspondence, or were only settling the terms of an agreement into which they proposed to enter, and which was to be formally drawn up and executed by them before they would be bound by it. It seems to me that no other inference can be drawn from the quotations used by the Court, especially those fromGlover v. Gasque, West v. Smith, and Paige on Contracts. Let us consider, for a moment, the ambiguous expressions contained in the letters, which were referred to in the former decision, and which lead to the conclusion that the letters were susceptible of more than one inference. In exhibit "B" the plaintiff offers to rent the warehouse to defendant for $850.00, provided he accepts the offer promptly, and adds: "If you want it we can arrange the rent agreement when you come down," etc. In "C," defendant unqualifiedly accepts the offer, and adds: "You can send me copy of contract; will arrange rent agreement when come down." In "D," plaintiff replies that he "considers it a bargain or trade for rent," and adds: "We can arrange the agreement when you come down," etc. Now, when they spoke of "arranging the agreement" did they mean they had agreed and would put this agreement into a formal writing, or did they mean that only certain elements of the agreement had been settled, to wit, that the plaintiff would let and the defendant take the warehouse at the stipulated price, but that other details of the agreement were yet to be settled or arranged before there would be a complete contract? And, also, when, in "E," defendant said: "I am ready to make a contract for your warehouse," and when plaintiff, in reply, said: "We can fix up our contract," did they mean that they would put into writing and formally *Page 298 
execute a contract which had already been made? It seems to me these are the issues of fact which the Court should have submitted to the jury. I think the Court could have said, on the former appeal, with less danger of invading the province of the jury, that the letters did make a contract, than it can say, on this appeal, that they do not. And it seems to me clear that the Court cannot, without deciding an issue of fact, hold that the letters are not sufficient to show an agreement between the parties.
Nor does it appear from the negotiations between the parties that the agreement was to be reduced to writing before it should become effective. The fact that possession of the warehouse was given by the plaintiff and taken by the defendant before any attempt was made to reduce the agreement to writing tends strongly to prove the contrary.
If the parties actually agreed upon the terms of the contract, the fact that they failed to agree upon the writing which was intended merely as a memorial of their agreement, cannot have the effect of annulling the agreement which they had made. Nor is their failure to agree upon a writing conclusive of the fact that they had not made a contract. I see no reason why the parties to a valid contract, resting entirely in parol, should not be bound by it, even though they also agreed that it should be reduced to writing and signed by them. If that part of the agreement failed because one of them refused to sign it without insertion of terms or stipulations which had not been agreed upon, and which were, therefore, not parts of the contract made, unless, of course, the agreement was that the contract should not be binding until it was reduced to writing and executed. There was no such express agreement in this case, and that it should not be implied is strongly evidenced by the fact already stated, that possession of the warehouse was given and taken before any attempt was made to put the contract in writing. The correspondence between the *Page 299 
parties with regard to repairs made by the defendant also tends to negative such a conclusion.
For these reasons, I think the judgment should be reversed.
MR. JUSTICE WOODS concurs.